UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6250


MICHAEL D. CASTEVENS,

                Petitioner - Appellant,

          v.

UNITED STATES   DISTRICT     COURT   COUNTY   OF    CHATHAM   OF   NORTH
CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cv-00658-WO-LPA)


Submitted:   June 20, 2013                         Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael D. Castevens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael      D.    Castevens       seeks    to     appeal     the    district

court’s    order     denying      relief    on     his    28    U.S.C.      § 2254      (2006)

petition.      The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2012).     The magistrate judge recommended that relief be denied

and advised Castevens that failure to file timely objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

              The    timely       filing     of     specific         objections         to    a

magistrate        judge’s       recommendation       is     necessary        to    preserve

appellate review of the substance of that recommendation when

the     parties      have        been     warned     of        the       consequences        of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.     1985);     see    also    Thomas v.       Arn,        474 U.S. 140     (1985).

Castevens      has    waived       appellate       review       by   failing       to    file

objections after receiving proper notice.                        Accordingly, we deny

leave    to   proceed       in    forma    pauperis,       deny      a    certificate        of

appealability, and dismiss the appeal.

              We dispense with oral argument because the facts and

legal    contentions        are    adequately       presented        in     the   materials




                                             2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3